Exhibit 10.1

AMENDMENT TO STOCK PURCHASE AGREEMENT

This AMENDMENT TO STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of
January 2, 2013, is entered into by and between Cereplast, Inc., a Nevada
corporation (the “Company”), and Ironridge Technology Co., a division of
Ironridge Global IV, Ltd., a British Virgin Islands business company
(“Purchaser”).

WHEREAS, the parties entered into that certain Stock Purchase Agreement dated as
of August 24, 2012 (the “Purchase Agreement”), which provides for the issuance
and sale of $5,000,000.00 in shares of convertible, redeemable Series A
Preferred Stock of the Company; and

WHEREAS, the parties wish to amend the Purchase Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Holder hereby agree as follows:

 

1. Definitions; Interpretation. Unless otherwise defined herein, all capitalized
terms used herein and defined in the Purchase Agreement shall have the
respective meanings given to those terms in the Purchase Agreement.

 

2. Amendment.

(a) Section II(D) of the Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“D. Additional Conditions. Notwithstanding any other provision, as a condition
precedent to each Closing after the first Closing, all of the following
conditions must also be satisfied:

 

  1. Delivery of a negative assurance from legal counsel in agreed form;

 

  2. Delivery of an auditor cold comfort letter in agreed form;

 

  3. A Registration Statement, covering such number of shares reasonably
necessary for conversion of all Preferred Shares then outstanding and to be
issued in the Closing, is current and effective;

 

  4. At least $1 million in aggregate trading volume has occurred since the
prior Closing; and

 

  5. The Company’s shareholders shall have approved the issuance of shares of
Common Stock in excess of 20% of the amount of Common Stock of the Company
issued and outstanding on the Effective Date.



--------------------------------------------------------------------------------

(b) Section V(C) of the Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“C. Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. Company may
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser, which consent will not be unreasonably
withheld. Purchaser may not assign any or all of its rights or obligations under
this Agreement.”

 

3. Effect of Agreement. Except as expressly provided hereunder, the execution,
delivery and effectiveness of this Agreement shall not operate as a waiver of
any right, power, or remedy of Holder, nor constitute a waiver of any provision
of the Purchase Agreement. Except as amended above, the Purchase Agreement
remains in full force and effect.

 

4. Headings. Headings in this Agreement are for convenience of reference only
and are not part of the substance hereof.

 

5. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement will be governed by and
construed and enforced in accordance with the laws of the State of New York,
without regard to the principles of conflicts of law that would require or
permit the application of the laws of any other jurisdiction.

 

6. Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic or facsimile transmission, each of which when so
delivered shall be deemed an original, but all such counterparts taken together
shall constitute but one and the same instrument.

[Remainder of page intentionally left blank]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first-above written.

 

CEREPLAST, INC. By:       /s/ Frederic Scheer   Name: Frederic Scheer   Title:
Chief Executive Officer

 

IRONRIDGE TECHNOLOGY CO., a division of IRONRIDGE GLOBAL IV, LTD By:       /s/
Peter Cooper   Name: Peter Cooper   Title: Director

 

- 3 -